SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1298
CA 13-00767
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


DARRYL GAITER AND HELEN GAITER,
PLAINTIFFS-RESPONDENTS,

                     V                            MEMORANDUM AND ORDER

CITY OF BUFFALO BOARD OF EDUCATION AND
MARTIN LUTHER KING SCHOOL #39,
DEFENDANTS-APPELLANTS.


TIMOTHY A. BALL, CORPORATION COUNSEL, BUFFALO (DAVID M. LEE OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LAW OFFICE OF ERIC B. GROSSMAN, WILLIAMSVILLE (ERIC B. GROSSMAN OF
COUNSEL), FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered February 4, 2013. The order awarded plaintiffs
money damages after a nonjury trial.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Memorandum: On appeal from an order awarding damages to
plaintiffs in this personal injury action, defendants contend that the
award of damages deviates materially from what would be reasonable
compensation (see CPLR 5501 [c]). We must dismiss the appeal because
defendants failed to include the “partial judgments,” i.e., relevant
and necessary documents of the record, in the record on appeal (see
Copp v Ramirez, 62 AD3d 23, 28, lv denied 12 NY3d 711; Desmarat v
Basile, 288 AD2d 336, 337; Reiss v Reiss, 280 AD2d 315, 315). In any
event, defendants’ contention is not preserved for our review (see
Homan v Herzig [appeal No. 2], 55 AD3d 1413, 1413-1414; see also
Barnes v Dellapenta, 111 AD3d 1287, 1288).




Entered:   February 6, 2015                     Frances E. Cafarell
                                                Clerk of the Court